Territory of Michigan to wit
The United States to the Marshall of the territory of Michigan Greeting: You are hereby commanded to take Samuel Grimes, if he may be found within the territory of Michigan, and him Safely Keep So that you may have his body before our judges of our Supreme Court, at Detroit, on the third monday in September next, then & there in our Said court before our judges, to answer James Anderson in a plea of trespass why with force & arms an assault he did make on the body of the said J ames in the peace of God and of the United States then & there being, and him the Said James did then & there beat, bruise, wound, and ill treat, and other outrages to him did then & there commit, and against the peace, and to his damage five hundred dollars, which shall then & there be made to appear with other damages; and of this writ make due return. Witness Augustus B. Woodward, chief judge of our Said court the eighteenth day of march one thousand eight hundred eight. Peter Audrain clerk